Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 9/16/22.  Claims 1, 2, 11, 12 and 20 have been amended. Claims 1-20 are pending.
2.	Applicants' arguments filed 9/16/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Election By Original Presentation

3.	Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
I.	Claims 1-20, drawn to organizing a plurality of volumes as a management domain of a namespace in a database of storage cluster … allows automatic and atomic update to volumes of the namespace …  applying attributes to the domain including performance settings quality of service policies … modifying domain to change the attributes … changing the each volume attribute … distributing enforcement of the QoS policies for the volumes, classified in G06F3/0604.
Claim 21, drawn to indirectly linking a set of attributes with each volumes of a storage cluster … associating the attributes with a management domain … performing an atomic update to the volumes … responsive to a second change … applying the attributes to added volumes … eliminating application of the attributes … distributing enforcement of the QoS policies within the storage cluster, classified in G06Q10/10.
4.	       Inventions of Groups I and II are directed to related processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed processes are unrelated as supported by the distinct limitations discussed above.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
5.        The distinct critical features of each Group support the undue search burden if they were examined together.  
6.	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
7.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Amended claims 1, 11 and 20 recite the limitations “global attribute” and “local attribute”. Neither of the limitations is clear defined in the Applicant’s specification. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9.	Amended claims 1, 11 and 20 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure (such as page 3, line 18 to page 4, line 3, page 4, line 17 to page 5, line 3 “…the attributes are maintained globally as part of the management domain, but are applied locally to each object (e.g., volume) within the domain as the attributes change (e.g., as attributes are added, removed, or modified)”, and page 12, line 25 to page 12, line 13 of the instant applicant’s specification) does not contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art that it pertains the limitations “global attribute” or “local attribute”. The new limitations “global attribute” and “local attribute” in the amended claims 1, 11 and 20 are considered to be new matter.
Further, the only section mentions “global(ly)” and/or “local(ly)” of the instant applicant’s specification page 4, line 17 to page 5, line 3 merely describes the same attributes are maintained in a domain and applied to a volume.
Dependent claims are rejected for inheriting the deficiencies of the base claims.

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

11.		Claims 1, 11 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 11 and 20 recite the limitations “global attribute” and “local attribute” respectively. it is unclear what is “global attribute” or “local attribute” since there is no clear definition in the instant applicant’s specification.  Therefore, claims 1, 11 and 20 are indefinite.
Dependent claims are rejected for inheriting the deficiencies of the base claims.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KARALE et al (US 20170083251 A1, hereinafter “KARALE”) in view of Corbett.
17.	With respect to claim 1,
KARALE discloses a method comprising:
organizing a plurality of volumes as a management domain of a namespace in a database of a storage cluster, the management domain providing a level of indirection that allows automatic updates to local attributes of the volumes of the namespace;
applying global attributes to the management domain, the global attributes including performance settings of one or more quality of service (QoS) policies;
modifying the management domain to change the global attributes applied to the management domain;
responsive to said modifying, changing the local attributes f each volume of the management domain in accordance with the level of indirection provided by the management domain; and
distributing enforcement of the one or more QoS policies at a level of service for the volumes of the management domain (Karale [0031], [0035], [0040] - [0041], [0045], [0047], [0071] – [0078], [0081] - [0082], [0090] – [0098] and Figs. 2A-H e.g. [0031] The VMs and applications may be used to read and write data at the storage devices of the storage system 108. [0035] A SLC may have both a storage service level (SSL) and a protection service level (PSL). SSL identifies a certain performance level defined by a storage device type, number of input/output operations executed per second (IOPS) for certain amount of storage (for example, a terabyte (“TB”)), a minimum number or IOPS, an aggregate type and others. [0040] From the perspective of one of the client systems, each volume can appear to be a single drive. However, each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. [0041] The storage operating system 134 organizes storage space at storage devices 114 as one or more “aggregate”, where each aggregate is identified by a unique identifier and a location. Within each aggregate, one or more storage volumes are created whose size can be varied. [0045] System 100 may also include a monitoring console 128 that interfaces with the storage operating system 134 for sending and receiving performance data that may also be referred to as QoS data. QOS at the storage system level may be implemented by a QOS module 136 that maintains one or more QOS data structure (or performance data structure) 138. QOS module 136 is used to implement a guaranteed latency and/or a throughput rate for processing I/O requests, as associated with service levels. [0047] QOS module 136 stores QOS data at data structure 138. The data structure 138 identifies each storage volume and the associated latency and throughput. QOS module 136 provides this information to the storage operating system 134 such that storage operating system 134 can prioritize and process I/O requests based on the latency and throughput rates associated with the storage volumes. The storage operating system 134 maintains a plurality of queues (not shown) for providing QOS for each storage volume. The monitoring console 128 obtains QOS data from storage operating system 134 and stores it at a data structure 126. The monitored data 126 may be used to monitor compliance to service levels. [0071] The management modules 218.1-218.3 provide management functions for the clustered storage system 202. The management modules 218.1-218.3 collect storage information regarding storage devices 212 and makes it available to monitoring console 128. The management modules may also be used to configure QOS values (e.g. latency and throughput) for storage volumes that are managed by a node. [0073] The clustered storage system 202 can be organized into any suitable number of storage virtual machines (SVMs) (may be referred to as virtual servers (may also be referred to as “SVMs”), in which each SVM represents a single storage system namespace with separate network access. Each SVM has a client domain and a security domain that are separate from the client and security domains of other SVMs. Client systems can access the data on a SVM from any node of the clustered system, through the VIFs associated with that SVM. [0077] SSL (storage service level) Process Flow: [0078] FIG. 2B shows a process 220 for modifying, deleting or adding a new storage service level. This allows a storage environment designer to define performance service attributes. A user then selects a particular action, for example, to delete (B224), add (B226) or update (B228) a SSL. [0081] To update a SSL, in block B228A, the SSL is modified by modifying the SSL attributes, for example, IOPS value and new aggregates that can support the modified SSL are added. [0082] FIG. 2C shows an example of a GUI 230 where a user can select the option to delete, add or update a SSL. [0090] Provisioning SLCs: [0091] FIG. 2F shows a high level process flow 248 for creating a SSL and PSL, according to one aspect of the disclosure. The process begins in block B250. The process steps may be executed by the SLO management module 142 based on user inputs received via GUIs of FIGS. 2C and 2E described above in detail. In block B252, storage service attributes may be queried. As described above, the attributes related to storage services are maintained in a schema (for example, an XML schema) based on a service name at data structure 144. The QoS limits (for example, IOPS/TB, minimum IOPS and others) for the volumes are evaluated with the storage capacity for provisioning. [0092] In block B256, a storage object associated with the service level is created. The storage object is associated with a QoS policy group and a storage volume. [0093] Provisioning a Volume: [0094] FIG. 2G shows a high-level, process 258 for provisioning a storage volume, according to one aspect of the present disclosure. The process blocks are executed by the provisioning module 140 using data structure 144 [as
organizing (e.g. organizes) a plurality of volumes (e.g. volumes) as a management domain (e.g. domain) of a namespace (e.g. namespace) in a database of a storage cluster (e.g. cluster), the management domain providing a level of indirection that allows automatic and updates (e.g. access – read/write, modifying, deleting or adding a new storage service level. This allows a storage environment designer to define performance service attributes) to local attributes of the volumes (e.g. the attributes related to storage services are maintained in a schema (for example, an XML schema) based on a service name at data structure 144 … provisioning a storage volume, according to one aspect of the present disclosure. The process blocks are executed by the provisioning module 140 using data structure 144; referring to the instant applicant’s specification [0015]) of the namespace;
applying global attributes (e.g. the attributes related to storage services are maintained in a schema (for example, an XML schema) based on a service name at data structure 144 … provisioning a storage volume, according to one aspect of the present disclosure. The process blocks are executed by the provisioning module 140 using data structure 144; referring to the instant applicant’s specification [0015]) to the management domain, the global attributes including performance settings (e.g. performance level/metric/data structure/service attributes) of one or more quality of service (QoS) policies (e.g. QoS policy);
modifying (e.g. modify) the management domain to change the global attributes (e.g. attributes) applied to the management domain;
responsive to said modifying (e.g. modify), changing the local attributes (e.g. modifying, deleting or adding a new storage service level. This allows a storage environment designer to define performance service attributes … provisioning a storage volume, according to one aspect of the present disclosure. The process blocks are executed by the provisioning module 140 using data structure 144; referring to the instant applicant’s specification [0015]) of each volume (e.g. volume) of the management domain in accordance with the level of indirection provided by the management domain; and
distributing (e.g. each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices … To update a SSL, in block B228A, the SSL is modified by modifying the SSL attributes, for example, IOPS value and new aggregates that can support the modified SSL are added; referring to the instant applicant’s specification [0015]. NOTE: after an SSL (i.e. performance level) is modified, the modified SSL is applied to all volumes within the domain to identify which volume(s) can support the modified SSL. All volumes can support the modified SSL are monitored to comply to the modified SSL (i.e. performance level - QoS)) enforcement (e.g. The storage operating system 134 maintains a plurality of queues (not shown) for providing QOS for each storage volume. The monitoring console 128 obtains QOS data from storage operating system 134 and stores it at a data structure 126. The monitored data 126 may be used to monitor compliance to service levels) of the one or more QoS policies at a level of service for the volumes of the management domain]).
Although KARALE substantially teaches the claimed invention, KARALE does not explicitly indicate atomic updates to local attributes of the volumes of the namespace.
Corbett teaches the limitations by stating organizing a plurality of volumes as a management domain of a namespace in a database of a storage cluster, the management domain providing a level of indirection that allows automatic and atomic updates to local attributes of the volumes of the namespace (Corbett Abstract, col. 8 line 60 – col. 9 line 10, col. 15 lines 40-59, col. 19 line 36 – col. 20 line 20, 48-61 e.g. (abstract) A lightweight coherency control protocol ensures consistency of data containers, such as a file, and associated data buffers stored on one or more volumes served by a plurality of nodes, e.g., storage systems, connected as a cluster. (38) The RAID system 380 manages the storage and retrieval of information to and from the volumes/disks in accordance with I/O operations, while the disk driver system 390 implements a disk access protocol such as, e.g., the SCSI protocol. (67) The inode file 1006 further includes a root directory 1020 and a "hidden" meta-data root directory 1030, the latter of which includes a namespace having files related to a flexible volume in which users cannot "see" the files (87) However, once ordering is established, the file system 360 ensures that each operation in that established order is treated atomically.  (88)  Execution of a write operation is atomic and execution of a read operation reflects either all or none of the results of that write operation.  (89) Some modifications are coupled together (circled) in the same write operation and are treated atomically, while other modifications are performed either by different nodes or by the same node at different times.  Read operations (R) may occur anywhere in the file at any time, although the file system prevents a read operation from "crossing" (executing during) an atomically coupled write operation.  (93) The update count value is incremented each time the buffer 806 is updated with a write request/operation [as organizing a plurality of volumes (e.g. volumes) as a management domain of a namespace (e.g. namespace) in a database of a storage cluster (e.g. cluster), the management domain providing a level of indirection that allows automatic and atomic (e.g. atomically) updates (e.g. write; update) to local attributes of the volumes (e.g. volumes - buffer) of the namespace]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of KARALE and Corbett, to provide a system and method that reduces the overhead of maintaining data coherency in a clustered storage system (Corbett col. 3 lines 40-43). 
18.	Claim 11 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
19.	Claim 20 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

20.	Claims 2-8, 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over KARALE in view of Corbett, and further in view of Nickolov et al (U.S. 20090276771 A1 hereinafter, “Nickolov”).
21.	With respect to claim 2,
Although KARALE and Corbett combination substantially teaches the claimed invention, they do not explicitly indicate invoking a callback function to propagate the global attribute changes to each volume of the management domain.
Nickolov teaches the limitations by stating invoking a callback function to propagate the global attribute changes to each volume of the management domain (Nickolov [1517] e.g. [1517] In addition to the typical definition of the repository data structure, it may be desirable to add various features such as, for example, one or more of the following (or combinations thereof): (a) ability to add (persistent) notifications at any level of the hierarchy, e.g., so that I can get a callback when something changes in a given subtree; (b) ability to place a lock at any level of the hierarchy, the lock semantics being read-lock, write-lock, or exclusive-lock.  This may allow one to make complex updates to the repository content in a safe way).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of KARALE, Corbett and Nickolov, to provide a system and method that reduces the overhead of maintaining data coherency in a clustered storage system (Corbett col. 3 lines 40-43).
22.	With respect to claim 3,
	Nickolov further discloses wherein invoking the callback function provides the automatic and atomic updates to the volumes (Nickolov [1615] e.g. [1615] Interface operations may be preferably atomic).
23.	With respect to claim 4,
Nickolov further discloses executing a service on the database to invoke the callback function (Nickolov [1516] - [1517] e.g. a web service interface).
24.	With respect to claim 5,
	Nickolov further discloses atomically modifying a plurality of volumes of the namespace in tandem via one or more callback functions (Nickolov [1516] - [1519] e.g. [1519] The hierarchical name space may be organized to define catalogs and home directories for accounts.  Each catalog may have a descriptor and a set of elements, which can be appliance classes or applications, depending on the catalog type.  The catalog descriptor may be preferably an ADL file that may be stored as a single repository object, in the root of the catalog.  Each appliance class may include a descriptor and one or more volumes).
25.	With respect to claim 6,
	Nickolov further discloses executing a service on the database to implement a request issued by a client of the storage cluster to create the management domain as a data structure in the namespace of the database (Nickolov [1516] - [1519] e.g. [1519] The hierarchical name space may be organized to define catalogs and home directories for accounts.  Each catalog may have a descriptor and a set of elements, which can be appliance classes or applications, depending on the catalog type.  The catalog descriptor may be preferably an ADL file that may be stored as a single repository object, in the root of the catalog.  Each appliance class may include a descriptor and one or more volumes).
26.	With respect to claim 7,
	Nickolov further discloses wherein each volume of the management domain is associated with a management domain identifier stored in a data structure associated with a respective volume of the management domain (Nickolov [1516] - [1519] e.g. [1519] The hierarchical name space may be organized to define catalogs and home directories for accounts.  Each catalog may have a descriptor and a set of elements, which can be appliance classes or applications, depending on the catalog type.  The catalog descriptor may be preferably an ADL file that may be stored as a single repository object, in the root of the catalog.  Each appliance class may include a descriptor and one or more volumes).
27.	With respect to claim 8,
	Nickolov further discloses wherein the management domain is associated with a snapshot data structure configured to group snapshots of a plurality of volumes across the storage cluster (Nickolov [1358] e.g. [1358] The main piece screen may include a number of different snapshots (e.g., about 2-5 snapshots) of the service UI with as little text as possible).
28.	With respect to claim 10,
Nickolov further discloses in response to removing a volume from the management domain, invoking a callback function to remove the level of indirection provided by the management domain (Nickolov [2229] e.g. [2229] If one wants to add or remove actual application volumes or access one of the application volumes in order to upload and/or download files to/from it, press the Manage Volumes button).
29	Claims 12-19 same as claims 2-8 and 10 and are rejected for the same reasons as applied hereinabove.

30.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KARALE in view of Corbett, and further in view of Popov et al (U.S. 20120150802 A1 hereinafter, “Popov”).
31.	With respect to claim 9,
Although KARALE and Corbett combination substantially teaches the claimed invention, they do not explicitly indicate wherein the database is a distributed share-nothing database across a plurality of nodes of the storage cluster.
Popov teaches the limitations by stating wherein the database is a distributed share-nothing database across a plurality of nodes of the storage cluster (Popov [0051] e.g. Database replication assumed in the present embodiment is of "share nothing" type, where each RDBMS interacts with its own, full copy of the database).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of KARALE, Corbett and Popov, to provide a system and method that reduces the overhead of maintaining data coherency in a clustered storage system (Corbett col. 3 lines 40-43).

Response to Argument
32.	Applicant’s remarks and arguments presented on pages 7-9 against newly amended limitations “global attribute” and/or “local attribute” have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

33.	On pages 9-10, the arguments of claims 2-10 and 12-19 are directed to the similar argument of claims 1 and 11 which has been addressed above.

Conclusion
33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
September 27, 2022